cc..    Gf


                                                                                 sa




            OFFICE   OF   THE   ATTORNEY     GENERAL    OF     TEXAS
                                    AUSTIN


                                                             Apprll13, 193s
                                                                         /

Eonorable T. Bi. 'i'rimble
First Assistant State Superintendent
Austin, 'terse
zje?lr
     sir;




                                                       ur   hater   or mxob    81u,




                                             .D, with the Qrsnr %S.D.
                                             ropwfticm in this pet%ttlon
                                             e Contsat Go\urtyLlim C.8.D.
                                              OS t&l texrltorybelong-
                                               Coleman Comty CM rttarh-
                                             OS ool%mam aouuty.
                                  @rlndstefiuoubl like azwuarad I*:
                                altlcpnab4 subm%ttad to Ml4
                                  th% one petition, In the form
                                  h attachti?"'
            3%~ follouing aopl4a of roaolotlonsacw~paw                 ywar letteri
200.    r. L . 'I‘rirnble,
                        April 13, 1939, Rege 2


       snd partly In Coleman Couutp, Texas, hereby petition
       your honor to order au election to be held on hprll 15th.
       1939, at Content Schoolhouse in &mid Content Consolidated
       Coitntyilne Common ;
                          "chocl District No. 3, for the purpose
       OS determining whether or not that part of aaid Content
       Consolidated County-Line Common tchool District !?o-!',
       which lies and is situated in huunels County, Lex~SF. and
       being more fully described in School histrict Reoord of
                                                             ~~~
       Ruuuels County, Texas, Vol. 1, Papa 97, shall be consoll-
       dsted f'orschool urposcs  with Crews Commoa ::choo
       bl;;Jg;ir   in Idnels County, Yeres,sza;; M;F&Lbei,
                   and for the further purpo                 6
       irhetharor’not that nart of the Content Coneolldat4d
       County-Lin4Go-n School Dlstrlot Wc 3 hi h li4rrin
       'Eobrmn county. Texas. mor4 fnu.~ a&ik:~    in School
       Dietriot Bsao& ot R&ale Oount$, T4xa8, Vol. 1, pa908
       91 and 92, shall be oonsolldatedfor school 'PIIFPOIKI~
       with the Rorlo4 Commm SohoolDlstrlot.888.in Coleman
       tiounty,Texas, aaId.dlatriot6 b4ing ooetlguous.
            "Wltn4sa our hurds this th4 ZSrd day o? l@rch, 19S9.
                                           (Sl@md)"      ~
                              --e-w




       C-n    Sahool Dlstrlctj3,which 114s and-1s atltuated~in
       Bunn4le Oounty,~Tsxaa, and being more fully desorlbed in
       School Distrlot Recorda of Runnols County, Texas, Vol. 1,
       page 97, h4r4by maks applloationto the Donorable Nuntg
       Jwl~e or Runnsle County, T4xa8, for an 814oti@2nto b4
       held on April 15th. 1939, at Crera Sohoolhourr4   ior the
       purpose of d4terminlngwhather or not a majority of ths
       legally qualifiedvoters of said dllrtrlctdesire that
       Crews Consolldatad Common Sohool histrict #R, of Runnals
       County shall be consolidated with that Portion 6t Content
       EonaolidatedCounty Line Common School Metriot #3 that
       lies ti~iiy in tunnels county, Yerae. for school &rpoaea.
            *Witn4sa our bands this the 23rd day of Maroh, 1939.
                                            (Signed)"
Her.. in.2:. I‘rlnble,April 13, $939, Yaea 3


             facts subzitted with this request are neager and
         'i'hc
We have had sozcedifficulty in determining whether the above petl-
tions gurport to follow any particular statute or a combination
0r 1eCislative acts.

         Articles 2806 and 20115,Kevised Civil Statutes, 1926,
provide for the orfymlzation an& dlssolutlon of consolidated
school districts. Article 2806 provides In part as follows:
          ",S;)n
              the petjtlon of twenty (20) or .amajority of
     the legally qualified voters of each of several contiguous
     common school districts, or cont=ua    independant sohool-
     districts pray-   for the oonsolidation of euoh districts
     ror school purpos%s, the Ootmty Judge shall issue an ordsr
     for an aleotlon to be held on the sams &ay ln oaoh suoh
     dlstrlot. . .*
         Artiole ax.6 prorides:
          %uoh oonsolliIate& distrlotsmay in the same mnaor
     provided for their oonsolldatlon,bs dlssolved,andthe:
     districts inoltadadtheraln rastora4 to thakr orlp$nal~-.
     status, except that it 8bal.lnot'ba n40484427 to provl6&
     polling place.8in eaoh dfstrlot. Saoh:suoh dlstrlot whsn
     so restored shallassusm an4 bo liable.forits pro rata
     part of thq outstandingflnanolalobl&pHilossof t&o
     oonsoli&steddietriot, so* pro rata pert to be:.?maedoa
     the relation the total assessed valuation of all~property
     in the dlstrlof bears to fhs total assssss4 valuation of
     property in the oonsolldatsddlstrlot, as shown by the
     aesessmentrolls or the dlstrlot for the ourrant yr.
     No eleotlon for the dissolutionOS said oonsolldata4
     dlstrlots shall be held until three ysars have alapssd
     after the date of the eleoflon at which suoh dlstrlots
     were oonsolldated.*
          without quotw  same, we note aleo Artlole 874Zb, 8eC. 6a,
contains ths same ess%ntlal elements material hero as Art1010 e806,
except that it more speclfloally provides for esparats petitions    +
and requires the action of the County Board of Trustees in sach
aounty.
         Manifestly, the petitlone set out above 4r4 lnsuf~lclent
to ootaplywith our stetutes oiiooneoli6atlonof dlstrlots and dis-
solution of consolidated districts. Articlqs &SO6 and %Pab,
Ssc. Sa clearly contemplate the oonsolidatlon or tw6 or more
*school dletricttP ae contracted to the d%taohment of a part Of a
HOE. T. t'.?rirr.ble,
                   April 13, 1939, Page 4


district aildattachment to another. Article 2815 clearly ccntelcplat
that wheo a consolidated  district is dissolved the original districts
shall return to their original status. IS this is to be a disaolu-
tion and the districts returned to their original status, by what
theory would the Colman County part of the dissolved consolidated
district vote GUI the question of whether the iiunnelsCounty part
and the Crews Comon School histrict in Xunnels County should oon-
solidate? In like manner, how viouldthe Runnels County portion
after dissolution of the consolidated district join in a petition
to call an eleotion on the question of whether that part of the old
Content Consolidated District beiog in Coleman County should con-
solidate -withNovice in Coleman County? That is a question purely
between the consolidating distriots.
          We do not think the patitltm IS rriflolsntto oall au elao-
tion to dlsrolve Co&ant ConrolldatedDistrist under Artlola 8815.
 In the riret plaoe It doe8 not purport to be au llsatlon to dls-
 ~olvs the oon8olIdetaddistriot but one to deteoh It8 territory,
 (It not appearing rrom the facts $lvan whether this 4lvI~Ion hollows
old district llnnseor not;) end then oonrolldetethose dateohed
portion8 with other dlstrlota. But If It should be eontended that
 a 4188olutlonI8 nsoeasarilyoonsentad t0~i.ntoting to oonsolidete
 Its parts with other diatrlots,we eel1 attantlon to tha saae of
 ConsolidatedOo@mon Sohool Dlstrlot Wo. 5 v. Wood, (T 0 A 19957,
Writ dIsmIssed),1lS 8. W. (9) 851, whardn It we8 held that In
 order to oomply with that part of Article 7~3.5whloh provldee that
dlwolutlon may be effected In the same manner a8 oonaolIdetIon,
 one or mora petltlons, elmed by ZOTamty           of the~le(pally
 quallrlsdvoters ol aaoh of the rormerly e%ImtIng dlatrlotsmust
b e leaurad and a petmn    from the dlstrist asa'wh~le 2.8ln8Pitl-
.oient. Aooording to this oaaa, a pajorlty iota o? the aon8olIdatad
dImtrIot a8 a whole would not be aurilolentto dIs8olte but there
must be e majority vute in saoh of the old dlrrtrlsta.
         We next oome to the question of whether the petition
oomplies with Art&ale S745f providing for transfer of territory.
klthout pasring upon the questlon ot whether 97481 applies to oon-
solidated districts lying In two or more oountiea, we examine the
provisions or this statute.
         Artlole S745f, Aote 1986, 44th Leg., p:TQO, Ch. 559,
% 2, prorides:
         The petition shallgive the mete8 and bounds of
    the proposed district an'dbe signed by a~mjorlty of .the
  ,.qualiried voters residing In eaoh territory to be dataohsd;"
Hon. 1~.L. ?rimble i April 13, 193Q, Z)ape5


                           of this statute is that the petition is
         The plain vjordixq?
to be signed, not by a majority cl’the voters from the whole
district but by.a majority “in each territory to be detaohed.r
         Article 2742f further provides:
         n
                that before any portion of any district has
    any pa&‘tiereof detached au eleotlon shall be held at
    which the qualifiedtaxpaying voters of such diatrlct
    eoupht to be divided shall first vote by a majority vote
    to alvlde said distrlot and shall define the part of
    said original dletriot sought to be deteohed; . . .v
         Y'hsqueatlon to be voted upon Is not whether a part of a
                               with another but whather the dlatrlot
dletrlot shall bo oonrolld.dbted
ahall be qivlded end territory deteohed. Arter the voter8 glre
their oonsant to the dl~l8lou, the County Boefl or Trwtees detaohes
th? territory and etteoheclto another dlatrlot, oreatlug a new
dl&trlot which we do not thluk we8 lnteuded~tobe a~woou8011datod
dlatrlot* as that term 1s used la Our statutes. Xradditlon   to
this, before the newly oreated dlatrlot la a Yallh dirtriot,the
LeglUhtuI?e.mUStIVktlfythe eotlon of the CoMty Board a8 provided
lu the statute.
         An addltlonaiprovlslon OS Artlole Pi4Sr 18:
         R . . . and provided further t&t the dlatrlot to whloh
    suoh territory is desired to be added aheii have au eleotlon
    at rhloh the qualliled taxpaying votera of mob orlgllml
    dlatrlot to whloh moh terrltmy Is sought to be added
    ehall~voteby a majority vote to assuue-thatpMusrtloa&e
                               f the Qistrlot rrom ~&ion Nob
                                the detaohed territorybeam to
    the orlginel~ dlatrlot from which deteohed, and at.aeld
    eleotlon only those quallfled taxpayiugvoters lnslde the
    territory of the newly formed distrlot tvhall.vbte.w
         The only pus&Ion voted on In this phase of the statute
Is whether the lndobtednesala to be assumed and not whather the
territory shall be added. We note that the quest&m preaentqd
In the Crsws ConsolidatedDistriot petition Ia whether it @hail be
oonaolidatedwith a portion of the Content'DistrIdtand not whether
lt,wIll esmme a proportionatepart of the indebteduese. The word-
ing of this petltlon lndloa~bs that the dlstrlotswere attempting
to oomply with Artlole SSO6 or ArtJole ST&b, Seo. 5, but aa
pointed.outabove, this it.'&8 noe'dolia.
         Undoubtedly these petition8 wouid not satiety the pro-
vision8 0f~Artloleti74ar.
    Hon. T. K. 'I'rfmble,
                        April 13, 1939, rage 0


             The view we take of these petitions renders the question
    of whether the propositions can be submitted in one petition wholly
    academlo. We are of the opinion that the fern:of the petitions
    submitted is insuffiolent to call an election for the purpose of
    dividing or dissolving Content County-Line Consolidated District
    No. 3 or to consolidate or attach ite parts to other school districts.
                                          Yours very truly
                                      ATTORI4ZYGENERALOF?EXAS




                                    : :




.